Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETALIED ACTION
Claims 1-20 are pending. Claims 1, 8 and 15 are independent. Claims 2-7, 9-14, and 16-20 are dependent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRUNWALD et al. (US 20190356609) hereinafter GRUNWALD in view of Li et al. (US 20160323184) hereinafter Li.
Regarding claim 1, GRUNWALD  teaches a non-transitory machine-readable medium comprising memory with instructions encoded thereon (i.e. computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device, [0318]) for routing data between pods (i.e. (i.e. Coordinating a migration of volumes between multi-storage-system pods is a distributed operation, [0177]) on disparate cloud service providers (CSPs) (i.e. cloud services providers, [0247]), the instructions causing one or more processors to perform operations when executed, the instructions comprising instructions to (i.e. computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure, [0317]).
However, GRUNWALD does not explicitly disclose detect a data packet having a source address corresponding to a first pod of a first node and a destination address corresponding to a second pod of a second node; determine that the second node is operating on a second CSP different from a first CSP operating the first node; generate a first-layer encapsulation of the data packet using a network overlay protocol provisioned to bridge communications between pods of the first CSP and pods of the second CSP; generate a second-layer encapsulation of the packet by further encapsulating the first- layer encapsulation for transmission across a tunnel; and transmit the second-layer encapsulation to the second CSP, wherein the second CSP de- encapsulates the second-layer encapsulation when received to reform the first- layer encapsulation, and wherein an interface to the second node de-encapsulates the first-layer encapsulation to reform the data packet, the second node transmitting the reformed data packet to the second pod.
However, Li teaches detect a data packet having a source address corresponding to a first pod of a first node and a destination address corresponding to a second pod of a second node (i.e. a first data packet similar to the user data packet 430 and 1085 is received from a local virtual network attached to the local CSP. At step 1225, a determination is made that the first data packet corresponds to one of the VNEs in the remote virtual network according to the remote virtual routing information in the mapping, [0068]); determine that the second node is operating on a second CSP different from a first CSP operating the first node (i.e. a cloud network comprises multiple portions distributed over geographically dispersed locations and inter-connected by the networking infrastructure. The networking infrastructure may be administered by multiple service providers, [0033] and a first CSP shown as CSP A, a second CSP shown as CSP B, and a CRP. CSP A and CSP B are similar to the CSPs, [0048]); generate a first-layer encapsulation of the data packet using a network overlay protocol provisioned to bridge communications between pods of the first CSP and pods of the second CSP (i.e. a GVE header similar to the GVE headers 420, 500, and 1082 is generated according to the remote VXN number of the remote virtual network obtained at the step 1230. At step 1240, the first data packet is encapsulated with the GVE header to produce a first encapsulated data packet, [0069]); generate a second-layer encapsulation of the packet by further encapsulating the first- layer encapsulation for transmission across a tunnel (i.e. a carrier protocol header similar to the carrier protocol headers 410 and 1081 is generated according to a network address of the remote CSP and a carrier protocol (e.g., IP, Ethernet, and MPLS) of the cloudcasting network. At step 1250, the first encapsulated data packet is encapsulated with the carrier protocol header to produce a carrier transport packet, [0070]); and transmit the second-layer encapsulation to the second CSP (i.e. the carrier transport packet is sent to the remote CSP via the cloudcasting network according to the mapping between the remote CSP and the remote virtual network, [0070]), wherein the second CSP de- encapsulates the second-layer encapsulation when received to reform the first- layer encapsulation (i.e. the carrier protocol header is removed from the second encapsulated data packet, [0072]), and wherein an interface to the second node de-encapsulates the first-layer encapsulation to reform the data packet (i.e. the GVE header is removed from the second encapsulated data packet to produce a second data packet similar to the user data packets, [0072]), the second node transmitting the reformed data packet to the second pod (i.e. the second data packet is sent to the local virtual network, [0072]).
Based on GRUNWALD in view of Li it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the system of GRUNWALD in order to increase data communication capability of GRUNWALD system.

Regarding claim 2, GRUNWALD teaches the first node comprises a plurality of pods including the first pod (i.e. the depicted storage systems (402, 404, 406) may attach to one or more pods (430, 432), [0142]), and wherein the plurality of pods has a common private addressing scheme with the first node (i.e. Pods can also be used to implement virtual arrays or virtual storage systems where each pod is presented as a unique storage entity on a network (e.g., a Storage Area Network, or Internet Protocol network) with separate addresses, [0144]).

Regarding claim 3, GRUNWALD teaches the second pod has a different private addressing scheme from the common private addressing scheme (i.e. Pods can also be used to implement virtual arrays or virtual storage systems where each pod is presented as a unique storage entity on a network (e.g., a Storage Area Network, or Internet Protocol network) with separate addresses, [0144]).

Regarding claim 4, GRUNWALD does not explicitly disclose the first-layer encapsulation comprises adding metadata to the packet comprising information sufficient to translate the common private addressing scheme to the different private addressing scheme.
However, Li teaches the first-layer encapsulation comprises adding metadata to the packet comprising information sufficient to translate the common private addressing scheme to the different private addressing scheme (i.e. a first encapsulation header such as the GVE headers 420, 500, and 1082 is generated according to a remote virtual network ID (e.g., VXN number and/or VXN name) that identifies the remote virtual network in the cloudcasting network, [0076]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 5, GRUNWALD does not explicitly disclose generating the second- layer encapsulation comprises adding further metadata to the packet comprising information to transmit the packet from the first CSP to the second CSP across a public network.
However, Li teaches generating the second- layer encapsulation comprises adding further metadata to the packet comprising information to transmit the packet from the first CSP to the second CSP across a public network (i.e. the source CSP generates a carrier protocol header 410 based on a carrier protocol or a network layer protocol of a core network such as the core network 130 that connects the source CSP to the other CSPs. For example, the carrier protocol may be Ethernet, IPv4, IPv6, MPLS, or any other type of network protocol suitable for transporting packets in the core network, [0055]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 6, GRUNWALD does not explicitly disclose the tunnel is a virtual private network (VPN) between the first CSP and the second CSP.
However, Li teaches the tunnel is a virtual private network (VPN) between the first CSP and the second CSP (i.e. MPLS tunnels Ethernet frames and IP packets embedded in Ethernet and IP protocols over a physical network. To use MPLS for network virtualization, certain path labels are dedicated to identify a particular virtual network segment, [0031]). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 7, GRUNWALD does not explicitly disclose responsive to de- encapsulating the second-layer encapsulation, the second CSP determines, based on the first-layer encapsulation, that the packet is addressed to a pod of the second node.
However, Li teaches responsive to de- encapsulating the second-layer encapsulation, the second CSP determines, based on the first-layer encapsulation, that the packet is addressed to a pod of the second node (i.e. the carrier protocol header is removed from the second encapsulated data packet. At step 1350, a determination is made that an encapsulated VXN number in the GVE header corresponds to the local VXN number, [0072]). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claims 8-20 the limitations of claims 8-20 are similar to the limitations of claims 1-7. GRUNWALD further teaches a system comprising: a processor (i.e. an apparatus comprising a computer processor, [0035]). Therefore, the limitations of claims 8-20 are rejected in the analysis of claims 1-7 above, and the claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahl et al. (US 20210019194), the container orchestrator 200 can also support various approaches for inter-node communication or pod-to-pod communication across hosts, including Layer 2 (L2) of the Open Systems Interconnection (OSI) model (e.g., switching), Layer 3 (L3) (e.g., routing), and overlay networking.
Ganguli et al. (US 20190319892), resources that can be logically coupled to form a composed node, which can act as, for example, a server. In the illustrative embodiment, the sleds in each pod 110, 120, 130, 140 are connected to multiple pod switches (e.g., switches that route data communications to and from sleds within the pod).
Gawade et al. (US 11159366), Since pods are ephemeral constructs, pod-to-service communication (i.e., service chain 29) is preferred over pod-to-pod communication.
Nainar et al. (US 20200278892), An overlay approach can use a virtual network that may be decoupled from the underlying physical network using tunneling technology (e.g., Virtual Extensible LAN (VXLAN), Generic Routing Encapsulation (GRE), Segment Routing (SR), etc.). Pods in the virtual network can find each other via tunneling. In addition, L2 networks can be isolated from one another, and L3 routing can be utilized for inter-node pod-to-pod communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
9/7/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447